                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

KEVIN JEROME JONES                        §
(TDCJ No. 1169005),                       §
                                          §
             Petitioner,                  §
                                          §
V.                                        §          No. 3:18-cv-3112-M-BN
                                          §
FNU SPURLOCK, ET AL.,                     §
                                          §
             Respondent.                  §


 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The District Court reviewed

the proposed Findings, Conclusions, and Recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

      Therefore, to the extent that Petitioner attacks a criminal judgment entered

by a state court in Tarrant County, his habeas petition is TRANSFERRED to the

Fort Worth Division of the Northern District of Texas.

      Further, because that same petition appears to raise civil rights claims, the

Court SEVERS those claims into a new action that the Clerk of Court is DIRECTED

to open (nature of suit 550 directly assigned, per Special Order 3-250, to Chief Judge

Barbara M. G. Lynn and United States Magistrate Judge David L. Horan). That

action shall then be TRANSFERRED to the Lufkin Division of the Eastern District
of Texas.

      SO ORDERED this 19th day of December, 2018.
